Name: COMMISSION REGULATION (EC) No 2018/95 of 21 August 1995 determining the quantities available for which applications for licences for certain eggs and poultrymeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Bulgaria and Romania can be lodged from 1 to 10 September 1995
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  Europe
 Date Published: nan

 22. 8 . 95No L 197/6 Pen I Official Journal of the European Communities COMMISSION REGULATION (EC) No 2018/95 of 21 August 1995 determining the quantities available for which applications for licences for certain eggs and poultrymeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Bulgaria and Romania can be lodged from 1 to 10 September 1995 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2699/93 (') laying down detailed rules for the applica ­ tion in the eggs and poultrymeat sector of the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the former Czech and Slovak Federal Republic, as last amended by Regulation (EC) No 1 504/95 (2), and in ' particular Article 4 (5), Having regard to Commission Regulation (EC) No 1 559/94 (3) laying down detailed rules for the applica ­ tion in the eggs and poultrymeat sector of the regime provided for by the Agreements concluded by the Community, of the one part, and Bulgaria and Romania, of the other part, as last amended by Regulation (EC) No 1504/95, and in particular Article 4 (5) thereof, Whereas, in order to ensure distribution of the quantities available, the quantities carried forward from the period 1 July to 30 September 1995 should be added to the quantities available for the period 1 October to 31 December 1995, HAS ADOPTED fHIS REGULATION : Article 1 The quantities available for applications from 1 to 10 September 1995 shall be those listed in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 22 August 1995. It shall apply from 1 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 August 1995. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 245, 1 . 10 . 1993, p. 88 . (2) OJ No L 147, 30 . 6. 1995, p. 20. 3 OJ No L 166, 1 . 7. 1994, p. 62. Official Journal of the European Communities No L 197/722. 8 . 95 EN ANNEX (tonnes) Group No Total quantity available for the period 1 October to 31 December 1995 1 1 074,50 2 272,50 4 7 183,00 7 2 100,00 8 512,50 9 512,50 10 662,00 11 145,00 12 459,90 14 1 750,00 15 2 175,00 16 700,00 17 750,00 18 110,00 19 124,25 21 618,75 22 415,63 23 1 105,00 24 125,00 25 2 335,00 26 131,25 27 945,00 28 141,00 30 625,00 31 275,00 32 345,00 33 225,00 34 1 215,00 35 70,00 36 490,00 37 38,12 38 173,39 39 836,80 40 135,97 43 546,10